Exhibit 10.2

ADVANCED CANNABIS SOLUTIONS, INC.




2014 EQUITY INCENTIVE PLAN




Incentive Stock Option Agreement







This INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), made and entered into
on the 1st day of May, 2015 (the “Grant Date”), by and between Robert L.
Frichtel (the “Participant”) and Advanced Cannabis Solutions, Inc., a Colorado
corporation (the “Company”), sets forth the terms and conditions of stock
options issued to the Participant pursuant to the Company's 2014 Equity
Incentive Plan (the “Plan”) and this Agreement, which options have been approved
by the Company’s Board of Directors. Any capitalized terms used but not defined
herein shall have the meaning prescribed in Annex A or in the Plan.




1.

Grant of Stock Option.

Subject to the provisions of this Agreement and the Plan, the Company hereby
grants to the Participant 300,000 incentive stock options (the “Options”) to
purchase up to 300,000 shares of the Company's common stock, $0.001 par value
per share (the “Common Stock”). The Options are granted as of the Grant Date
pursuant to, and subject to the terms and conditions of, the Plan.




2.

Exercise Price.

The exercise price per share of Common Stock subject to the Options is $3.75
(the “Exercise Price”).




3.

Vesting.

Subject to Section 4 hereof, the Options shall vest in equal annual installments
over a period of three years with the first installment of 100,000 options to
purchase 100,000 shares of Common Stock vesting upon execution of this
Agreement, and each subsequent installment vesting annually thereafter so long
as the Participant continuously remains an employee, officer, director, or
consultant of the Company from the Grant Date through such date(s). The Options
shall be exercisable on any date to the extent vested and outstanding on such
date. For purposes of this Agreement, employment or service relationship with
the Company shall include employment with or provision of services to the
Company's affiliates (including Subsidiaries) and/or its successors. As set
forth in Section 12 herein, nothing in this Agreement or the Plan shall confer
upon the Participant any right to continue in the employ or service of the
Company or any of its affiliates (including Subsidiaries) or interfere in any
way with the right of the Company or any such affiliates (including
Subsidiaries) to terminate the Participant's employment or service relationship
at any time.




4.

Termination of Employment or Service.




(a)

In the event of the Participant's termination of employment or service
relationship, whether as an employee, officer, director or consultant, by either
the Company or its affiliates (including Subsidiaries) without Cause, or by the
Participant, any portion of the Options that has not vested as of the date of
such termination of employment or service relationship shall immediately expire,
and the vested Options shall expire within 90 days after such termination of
employment or service relationship. In the event of the Participant's
termination of employment or service relationship by reason of the Participant's
death or Disability, the vested Options shall expire within 180 days after such
termination of employment or service relationship.




(b)

In the event of the Participant's termination of employment or service
relationship, whether as an employee, officer, director or consultant, by the
Company or its affiliates (including Subsidiaries) for Cause, any portion of the
Options that is outstanding as of the date of such termination of employment or
service relationship shall immediately be forfeited.




5.

Term of Options.

All unexercised Options shall expire as to all shares of Common Stock underlying
the Options on May 1, 2019 (the “Expiration Date”), unless sooner terminated as
provided in Section 4 hereof.




6.

Method of Stock Option Exercise.




(a)

The Options may be exercised during their term, in whole or in part, to the
extent they have become vested and exercisable pursuant to Sections 3 and/or 4
and have not yet been forfeited or expired, by the Participant providing notice
in writing to the Company, signifying the Participant’s election to exercise the
Options (the “Notice of Exercise”). The Notice of Exercise shall be in such
manner and on such form as designated by the Company and pursuant to procedures
established by the Company.





1




--------------------------------------------------------------------------------




(b)

The payment of the Exercise Price shall be subject to the following:




(i)

Payment of Exercise Price. The Exercise Price shall be payable in cash or by
wire transfer to the Company’s bank account, for the full purchase price of the
shares being purchased, plus such amount, if any, as is required for withholding
taxes and for fees related to any agent(s), if applicable.




(ii)

If requested by the Company, a written acknowledgement by the Participant, in
the form contained in the Notice of Exercise that an investment in the Common
Stock of the Company involves a high degree of risk, that the Participant has
received a copy of the Company's financial statements for the most recently
ended fiscal year for which such statement is available (which are available at
www.sec.gov), and that the Participant has had the opportunity to ask questions
of management concerning the Company prior to the exercise of the Options (the
Company to provide such information as the Participant may reasonably request in
writing, provided that such information has been disclosed to the public).




(iii)

The Exercise Price per share of Common Stock purchased upon the exercise of the
Options shall be paid at the time of such exercise.




(c)

The Company may cause each certificate evidencing the purchased Common Stock to
be endorsed with one or more legends setting forth the restrictions on transfer
or otherwise of such Common Stock.




(d)

Certificates for shares of the Common Stock so purchased will be issued as soon
as practicable. The Company, however, shall not be required to issue or deliver
a certificate for any shares until it has complied with all requirements of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, any stock exchange on which the Company’s Common Stock may then be
listed and all applicable state laws in connection with the issuance or sale of
such shares or the listing of such shares on said exchange. Until the issuance
of the certificate for such shares, the Participant, or such other person as may
be entitled to exercise these Options, shall have none of the rights of a
stockholder with respect to shares subject to the Options.




7.

Taxes. Participant understands that, upon the exercise of the Options,
Participant may recognize income, for federal and state income tax purposes. The
acceptance of the shares underlying the Options by the Participant shall
constitute an agreement by the Participant to report such income in accordance
with then applicable law and to cooperate with the Company in establishing the
amount of such income and corresponding deduction to the Company for its income
tax purposes. Withholding for federal or state income and employment tax
purposes will be made, if and as required by law, from Participant’s then
current compensation, or, if such current compensation is insufficient to
satisfy withholding tax liability, the Company may require the Participant to
make a cash payment to cover such liability as a condition of the exercise of
the Option.




8.

Non-transferability. The Options shall not be transferable by the Participant
(as defined below) other than by will or by the laws of descent and
distribution. The Options shall be exercisable, subject to the terms of the Plan
and this Agreement, only by the Participant, the Participant's estate or
beneficiary, the guardian or legal representative of the Participant, or any
person to whom such Options are transferred pursuant to this Section 8.  For
purposes of this Section 8, the term “Participant” includes such guardian, legal
representative and other permitted transferee.




9.

Successors, Assigns and Transferees. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and each of their respective
successors, assigns and permitted transferees (including, upon the death of the
Participant, the Participant's estate).




10.

Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  In the event of any question or controversy relating to
the terms of the Plan and this Agreement, the decision of the Committee shall be
conclusive.




11.

Incorporation of Plan. Subject to the limitations contained in Section 10 of
this Agreement, all terms and conditions of the Plan are incorporated herein and
made part hereof as if stated herein. The Participant may obtain a copy of the
Plan by contacting the Company's Chief Financial Officer.




12.

Not an Employment or Service Contract. Neither this Agreement nor any Options,
or the Plan, shall confer on the Participant any right with respect to
continuance of employment or other service with the Company or any of its
affiliates (including Subsidiaries), nor shall they interfere in any way with
any right(s) that the Company or any such affiliates (including Subsidiaries)
would otherwise have to terminate or modify the terms of the Participant's
employment or other service, at any time.  





2




--------------------------------------------------------------------------------




13.

Insider Trading Policy. The Participant hereby certifies as to his / her
agreement to comply with any policies, instructions, guidelines or procedures
covering trading in the Company’s securities that the Company adopts from time
to time, as may relate to the Options and underlying shares issued hereunder.




14.

Exercise on Certain Record Dates. Notwithstanding anything to the contrary
contained in this Agreement or the Plan, in the event the Company sets a record
date (“Record Date”) in connection with a distribution of bonus shares or
dividends, rights offering, stock split, reverse stock split or capital
reduction (each an “Event”), the Participant shall not be eligible to exercise
the Options on the Record Date.




15.

Integration. This Agreement and the other documents referred to herein,
including without limitation the Plan, or delivered pursuant hereto, which form
a part hereof contain the entire understanding of the parties with respect to
their subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement, including without limitation the Plan, supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.




16.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but which together constitute one and the
same instrument. Notwithstanding the foregoing, any duly authorized officer of
the Company may execute this Agreement by providing an appropriate facsimile
signature and any counterpart or amendment hereto containing such facsimile
signature shall for all purposes be deemed an original instrument duly executed
by the Company.




17.

Modification; Waiver. No provision of this Agreement may be amended, modified,
or waived unless such amendment or modification is agreed to in writing and
signed by the Participant and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.




THIS AGREEMENT SHALL BE NULL AND VOID AB INITIO, AND THE GRANT OF OPTIONS
REFLECTED HEREIN, SHALL BE DEEMED FORFEITED, UNLESS THE COMPANY RECEIVES, WITHIN
TWO WEEKS OF ITS TENDER OF THIS AGREEMENT TO THE PARTICIPANT, ONE COPY HEREOF
BEARING THE PARTICIPANT’S ORIGINAL COUNTERSIGNATURE BELOW.








3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Participant has executed this Agreement on the
Participant's own behalf, thereby representing that the Participant has
carefully read and understands this Agreement and the Plan as of the day and
year first written above, and the Company has caused this Agreement to be
executed in its name and on its behalf, all as of the date first written above.










 

ADVANCED CANNABIS SOLUTIONS, INC.

 

 

 

By:

/s/ Michael Feinsod

 

Name:

Michael Feinsod

 

Title:

Chairman




Agreed to and Accepted

this 1st day of May, 2015







/s/ Robert L. Frichtel          

Robert L. Frichtel

 





4




--------------------------------------------------------------------------------




Annex A

Certain Definitions

A.

“Cause” shall only mean

(i)

the willful and continued failure of the Participant to perform substantially
the Participant’s duties (other than any such failure resulting from bodily
injury or disease or any other incapacity due to mental or physical illness)
after a written demand for substantial performance is delivered to the
Participant by the Company, which specifically identifies the manner in which
the Company believes the Participant has not substantially performed the
Participant’s duties; or

(ii)

the willful engaging by the Participant in illegal conduct or gross misconduct
that is materially and demonstrably detrimental to the Company and/or its
affiliates (including Subsidiaries), monetarily or otherwise.

For purposes of this provision, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless done, or omitted to be done, by
the Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chairman or another Board Member of the
Company, upon the instructions of the Company's Chief Executive Officer or Chief
Financial Officer, or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Company and its affiliates
(including Subsidiaries).

(iii)

the Participant’s conviction of, or plea of nolo contendere to, any felony of
theft, fraud, embezzlement or violent crime.

B.

“Disability” shall mean the absence of the Participant from the Participant’s
duties under his employment or service relationship on a full-time basis for an
aggregate of 180 days within any given period of 270 consecutive days (in
addition to any statutorily required leave of absence and any leave of absence
approved by the Company) as a result of incapacity of the Participant, despite
any reasonable accommodation required by law, due to bodily injury or disease or
any other mental or physical illness, which will, in the opinion of a physician
selected by the Company or its insurers and acceptable to the Participant or the
Participant’s legal representative, be permanent and continuous during the
remainder of the Participant’s life.





5


